DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-13, 15-20 are objected to because of the following informalities:  
Claims recite first line “An” should be “The”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 and 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Regarding claim 3, the same if not identical limitation found in claim 2.
	Regarding claim 16, the same if not identical limitation found in claim 15.




Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0152643 to Orihashi et al. (Orihashi) 
In Reference to Claim 1
Orihashi discloses:
[AltContent: textbox (R(35, 37, 38).  )][AltContent: arrow][AltContent: arrow][AltContent: textbox (D)][AltContent: connector][AltContent: textbox (C)][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    342
    495
    media_image1.png
    Greyscale


An internal combustion engine (3) exhaust system component comprising: 
	a component housing (16) elongated in a direction of a housing axis (D), the component housing having an exhaust gas inlet (A) and an exhaust gas outlet (B); and 
	a carrier assembly unit (C) configured to connect the component to a carrier structure (22, 30), 5wherein the carrier assembly unit comprises a carrier rod (36) fixed to the component housing (16) in at least two fastening areas (37, 38) located at spaced locations from one another along the carrier rod (R, 37, 38), and 
	at least one carrier rod connection area (32, see Fig.5) configured to connect to the carrier structure 30.  




In Reference to Claim 2
Orihashi discloses:
	The component housing 18 comprises a circumferential wall elongated in the direction of the housing axis (D); and the carrier rod (36) is fastened to the circumferential wall in at least one of said at least two fastening areas (R, 37, 38).  

In Reference to Claim 3
Orihashi discloses:
	The carrier rod (36) is fastened to the circumferential wall in said at least two fastening areas (35, 37, 38).  

In Reference to Claim 4
[AltContent: connector]Orihashi discloses:
[AltContent: rect][AltContent: rect][AltContent: textbox (E)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    342
    495
    media_image1.png
    Greyscale


	At least one of said at least two fastening areas  is provided in an axial end area E of the circumferential wall.  

In Reference to Claim 5
Orihashi discloses 
	At least one of said 11at least two fastening areas comprises a fastening element 35 fixed to the component housing and to the carrier rod 36.  

In Reference to Claim 6
Orihashi discloses:
	The fastening element (R) is fixed by a connection in substance to the component housing; or the fastening element is fixed by a connection in substance to the carrier rod; or the fastening element is fixed by a connection in substance to the component housing and is fixed by another connection in substance to the carrier rod, see Fig.3.
In Reference to Claim 7
Orihashi discloses:
	the carrier rod 36 has two carrier rod end areas; and the at least one carrier rod connection area is provided at one of the two carrier rod end areas E.  
In Reference to Claim 8
Orihashi discloses:
	At least one carrier rod connection area comprises a connection element made 53 of elastic material in at least some areas (see paragraph [0047]) and Fig.5. 


 
In Reference to Claim 9
Orihashi discloses:
	The carrier rod  36 is arranged entirely outside of the component housing; or the carrier rod has a tubular configuration; or the carrier rod is arranged entirely outside of the component housing and has a tubular 12configuration, see Fig.3 and Fig.5.  

In Reference to Claim 10
Orihashi discloses:
	The carrier rod 36 has another carrier rod connection area configured to connect to the carrier structure (22, 30) ; and the carrier rod 36 is configured so as to extend essentially linearly between the carrier rod connection areas, see Fig.3 annotated above.  
In Reference to Claim 11
Orihashi discloses:
	The carrier rod 36 is fastened to the component housing in the at least two fastening areas R arranged at spaced locations from one another in the direction of the housing longitudinal axis, see Fig.3 annotated above in claim 4; and 5the carrier rod 36 is arranged extending essentially in a direction of the housing longitudinal axis in a length area interacting with the fastening areas, or/and is configured as extending essentially linearly.



In Reference to Claim 12
Orihashi discloses:
	The component housing comprises a front wall and the exhaust gas inlet comprises at least one inlet pipe connected to the front wall of the component housing, see Fig.3 shows it has a front wall where exhaust enters at A.

In Reference to Claim 13
Orihashi discloses:
	The component is a muffler.  

In Reference to Claim 14
Orihashi discloses:
[AltContent: textbox (R(35, 37, 38).  )][AltContent: textbox (B(35, 37, 38).  )][AltContent: arrow][AltContent: arrow][AltContent: textbox (D)][AltContent: connector][AltContent: textbox (C)][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    342
    495
    media_image1.png
    Greyscale



	An exhaust system for an internal combustion engine, the exhaust system comprising an exhaust system component comprising: 
	a component housing elongated in a direction of a housing axis (D), the component housing having an exhaust gas inlet (A) and an exhaust gas outlet (B); and 5a carrier assembly unit (C) configured to connect the component to a carrier structure (22, 30), wherein the carrier assembly unit comprises a carrier rod fixed (36) to the component housing in at least two fastening areas (R, 37, 38) located at spaced locations from one another along the carrier rod, and at least one carrier rod connection area 32 configured to connect to the carrier structure (30).  

In Reference to Claim 15
Orihashi discloses:
	The component housing comprises a circumferential wall elongated in the direction of the housing axis (D) ; the carrier rod  36 is fastened to the circumferential wall in at least one of said at least two fastening areas (R); and 14the carrier rod 36 is fastened to the circumferential wall in said at least two fastening areas R.

In Reference to Claim 16
Orihashi discloses:
	at least one of said at least two fastening areas R is provided in an axial end E area of the circumferential wall, see Claim 4 rejection above Fig.3 Annotated.


In Reference to Claim 17
Orihashi discloses:
	At least one of said at least two fastening areas (37, 38) comprises a fastening element 53 fixed to the component housing and to the carrier rod 36.  

In Reference to Claim 18
Orihashi discloses:
	the fastening element 53 is fixed by a connection in substance to the component housing; or the fastening element is fixed by a connection in substance to the carrier rod; or the fastening element is fixed by a connection in substance to the component housing and is fixed by another connection in substance to the carrier rod, see Fig.5.

In Reference to Claim 19
Orihashi discloses:
	At least one carrier rod connection area comprises a connection element made of elastic material in at least some areas, see paragraph [0047].  
In Reference to Claim 20
Orihashi discloses:
	The carrier rod 36 is arranged entirely outside of the component housing 16; or the carrier rod has a tubular configuration; or the carrier rod is arranged entirely outside of the component housing and has a tubular configuration, see Fig.5.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/Primary Examiner, Art Unit 3746